Citation Nr: 1533438	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-22 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for depressive disorder, to include on a secondary basis, and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to service-connected vestibular dysfunction with benign positional vertigo.  

3.  Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected vestibular dysfunction with benign positional vertigo.  

4.  Entitlement to service connection for asthma, to include as secondary to service-connected vestibular dysfunction with benign positional vertigo.  

5.  Entitlement to service connection for left eye detached retina.  

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for post-operative cataract of the right eye.  
7.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to April 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in August 2009 and February 2012.  

The August 2009 rating decision reopened a previously denied claim for depressive disorder and denied it on the merits; denied claims for service connection for type II diabetes mellitus, bilateral cataracts, and asthma; denied a claim for entitlement to a TDIU; and denied a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for post-operative cataract of the right eye.  

The Board notes at this juncture that the August 2009 rating decision also denied entitlement to service connection for tinnitus, which the Veteran appealed.  Service connection for tinnitus was subsequently granted in a September 2014 rating decision.  Therefore, that issue is no longer before the Board for appellate review.  

The February 2012 rating decision denied entitlement to service connection for left eye detached retina.  

The Veteran and his wife presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in May 2015.  A transcript is of record.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The reopened claim for service connection for depressive disorder, as well as the six other claims listed on the title page, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision issued by the Detroit RO in March 1998 denied a claim of entitlement to service connection for chronic psychiatric disability on the basis that it was not well grounded in the absence of evidence demonstrating the existence of the claimed condition and its possible relationship to service.  

2.  Additional evidence submitted since the issuance of the March 1998 rating decision on the issue of service connection for depressive disorder, to include on a secondary basis, is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim for service connection for depressive disorder, to include on a secondary basis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The issue of whether new and material evidence has been submitted to reopen the claim for depressive disorder, to include on a secondary basis, is being resolved in the Veteran's favor.  Therefore, any error in notice required by Kent is harmless error, and analysis of whether VA has satisfied its other duties to notify and assist is not needed.

Claim to Reopen

The Veteran seeks to establish service connection for depressive disorder, to include on a secondary basis.  The RO has reopened the claim, but has continued the denial issued in a prior final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

A rating decision issued by the Detroit RO in March 1998 denied a claim of entitlement to service connection for chronic psychiatric disability on the basis that it was not well grounded in the absence of evidence demonstrating the existence of the claimed condition and its possible relationship to service.  The Veteran was informed of this decision by letter dated March 25, 1998.  He did not appeal and therefore, the March 1998 rating decision became final.  

The Veteran filed a claim to reopen in September 2008, and this appeal ensues from the August 2009 rating decision that reopened a claim of entitlement to service connection for depressive disorder but denied it on the merits.  

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2014).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence of record before the RO in March 1998 included the Veteran's service treatment records, which are devoid of reference to complaint of, or treatment for, any psychological problems.  The evidence also included a December 1997 VA mental disorders examination report, during which no Axis I diagnosis was made.  

Evidence added to the record since the March 1998 rating decision includes a February 2006 VA treatment record that contains and impression of affective disorder component/PTSD after gunshot episode, and the Veteran's assertions that he has depression as a result of his eye disabilities.  See September 2008 VA Form 21-4138.  This evidence was not of record at the time of the March 1998 rating decision and is thus considered new.  It is also considered material as it raises a reasonable possibility of substantiating the claim.  

Having found that new and material evidence has been presented, reopening of the claim for service connection for depressive disorder, to include on a secondary basis, is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claim is decided.


ORDER

New and material evidence has been received with regard to the claim for service connection for depressive disorder, to include on a secondary basis, and therefore that claim is reopened; the appeal is granted to this extent only.  


REMAND

The Veteran seeks entitlement to service connection for asthma, type II diabetes mellitus, and several eye disorders as secondary to the service-connected vestibular dysfunction with benign positional vertigo, but also on a direct basis.  In this regard, he testified that during service, he was exposed to hydraulic oil and steam in the distillation plant, which was located in the hold of the ship and was where the blooming and desalination of water being treated took place.  The Veteran reported that water from the distillation plant sprayed into his eyes and that the exposure from the chemicals resulted in shortness of breath and asthma.  In regards to the claim for type II diabetes mellitus, the Veteran testified that during service, he was told he was diabetic and that the ketone level in his blood was going down.  

VA examinations regarding these claims for service connection have been obtained, but several of the Veteran's assertions have not been addressed.  This needs to be rectified on remand.  

The Veteran also seeks entitlement to compensation under 38 U.S.C.A. § 1151 for post-operative cataract of the right eye.  VA treatment records document that he underwent right eye phacoemulsification/intraocular lens implant (phaco/IOL) due to diagnosis of right eye cataract on June 17, 2008, and Yttrium Aluminum Garnet (YAG) laser capsulotomy on the right eye on August 20, 2008.  Records associated with the latter surgery indicate that the full consent document could be accessed through Vista Imaging.  This document must be obtained on remand and is especially important to review given the statement made by the examiner who conducted the March 2013 Disability Benefits Questionnaire (Disability Benefits Questionnaire (DBQ)) that although less common now, incorrect lens power is always a possibility either because the lens implant is mismarked or calculations are incorrect.  The RO should also make efforts to obtain the scans and calculations used during the June 17, 2008, right eye procedure (phaco/IOL), since the March 2013 VA examiner indicated that she did not have access to the scan or calculations to make a further evaluation.  

The issues of entitlement to service connection for a depressive disorder, to include on a secondary basis, and the issue of entitlement to a TDIU are inextricably intertwined with several of the other claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on these claims will be deferred.  

As the claims are being remanded for the foregoing reasons, the Veteran should be asked whether he has applied for benefits from the Social Security Administration (SSA).  This is important given that recent VA treatment records document that he was given resources to apply for Social Security to help with income needs.  If he answers in the affirmative, efforts should be made to obtain records from the SSA.  38 C.F.R. § 3.159(c)(2) (2014).  Contemporaneous VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has applied for benefits from the Social Security Administration and make efforts to obtain those records if he answers in the affirmative.  

2.  Obtain the Veteran's treatment records from the North Texas VA Healthcare System, dated since May 2015.  

3.  Obtain the full consent document associated with the YAG laser capsulotomy performed on the right eye on August 20, 2008, which is located in Vista Imaging, and associate it with the record.  

4.  Obtain an opinion, preferably from an ophthalmologist, regarding the etiology of the eye disorders diagnosed at the Veteran's March 2013 DBQ.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any of the Veteran's eye disorders had their onset during active service or are related to any in-service disease, event, or injury.  

In providing the opinion, the examiner must consider the Veteran's competent assertions that water from the distillation plant sprayed into his eyes.  

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected vestibular dysfunction with benign positional vertigo caused the Veteran's bilateral cataracts?  

If the Veteran's vestibular dysfunction with benign positional vertigo did not cause his bilateral cataracts, the examiner should provide an opinion was to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected vestibular dysfunction with benign positional vertigo aggravated (i.e., caused an increase in severity of) the Veteran's bilateral cataracts?  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Obtain an opinion, preferably from an endocrinologist, regarding the etiology of the Veteran's type II diabetes mellitus.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's type II diabetes mellitus had its onset during active service or is related to any in-service disease, event, or injury.  

In providing the opinion, the examiner must consider the service treatment records documenting lab work done on April 23, 1996, showing a glucose level of 83 and urine ketones 1+ and noted to be high; and findings at the time of the April 1997 separation examination showing glucose at 94.  

The examiner must also consider the fact that post-service treatment records from the VA Medical Center in Detroit dated between January 1, 1991, and November 5, 1997, and between November 4, 1998, and April 16, 2008, are not available.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  Obtain an opinion, preferably from a pulmonologist, regarding the etiology of the Veteran's asthma.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's asthma had its onset during active service or is related to any in-service disease, event, or injury.  

In providing the opinion, the examiner must consider the Veteran's competent assertions that he was exposed to chemicals from the distillation plant that resulted in shortness of breath and asthma.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

7.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

8.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


